United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1836
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Tyler Joseph Berglund,                  *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 6, 2007
                                Filed: June 22, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Tyler Joseph Berglund (Berglund) appeals the 282-month prison sentence the
district court1 imposed after Berglund pled guilty to drug conspiracy and firearms
charges. In a brief filed under Anders v. California, 386 U.S. 738 (1967), his counsel
argues that the district court’s sentence was “[e]rroneously [e]xaggerated by a
[m]isapplication of the Sentencing Guidelines” and that the court erred in failing to
grant a greater downward departure at sentencing.



      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.
       We enforce the broad appeal waiver included in Berglund’s plea agreement
because (1) the plea colloquy reflects that Berglund understood and voluntarily
accepted the terms of the plea agreement, including the waiver; (2) this appeal falls
within the scope of the waiver; and (3) no injustice would result. See United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (discussing enforceability
of appeal waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th
Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), for any nonfrivolous issue not covered by the waiver, we find
none. Therefore, we enforce the waiver and dismiss the appeal. We also grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-